

114 S992 IS: Target Practice and Marksmanship Training Support Act
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 992IN THE SENATE OF THE UNITED STATESApril 16, 2015Mrs. Capito introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Pittman-Robertson Wildlife Restoration Act to facilitate the establishment of
			 additional or expanded public target ranges in certain States.
	
 1.Short titleThis Act may be cited as the Target Practice and Marksmanship Training Support Act.
		2.Findings; purpose
 (a)FindingsCongress finds that— (1)the use of firearms and archery equipment for target practice and marksmanship training activities on Federal land is allowed, except to the extent specific portions of that land have been closed to those activities;
 (2)in recent years preceding the date of enactment of this Act, portions of Federal land have been closed to target practice and marksmanship training for many reasons;
 (3)the availability of public target ranges on non-Federal land has been declining for a variety of reasons, including continued population growth and development near former ranges;
 (4)providing opportunities for target practice and marksmanship training at public target ranges on Federal and non-Federal land can help—
 (A)to promote enjoyment of shooting, recreational, and hunting activities; and
 (B)to ensure safe and convenient locations for those activities;
 (5)Federal law in effect on the date of enactment of this Act, including the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.), provides Federal support for construction and expansion of public target ranges by making available to States amounts that may be used for construction, operation, and maintenance of public target ranges; and
 (6)it is in the public interest to provide increased Federal support to facilitate the construction or expansion of public target ranges.
 (b)PurposeThe purpose of this Act is to facilitate the construction and expansion of public target ranges, including ranges on Federal land managed by the Forest Service and the Bureau of Land Management.
			3.Definition of public target
 rangeIn this Act, the term public target range means a specific location that—
 (1)is identified by a governmental agency for recreational shooting;
 (2)is open to the public; (3)may be supervised; and
 (4)may accommodate archery or rifle, pistol, or shotgun shooting.
			4.Amendments to Pittman-Robertson Wildlife
			 Restoration Act
 (a)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—
 (1)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and
 (2)by inserting after paragraph (1) the following:
					
 (2)the term public target range means a specific location that—
 (A)is identified by a governmental agency for recreational shooting;
 (B)is open to the public; (C)may be supervised; and
 (D)may accommodate archery or rifle, pistol, or shotgun shooting;.
				(b)Expenditures for management of wildlife
 areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—
 (1)by striking (b) Each State and inserting the following:
					
						(b)Expenditures for management of wildlife
				areas and resources
 (1)In generalExcept as provided in paragraph (2), each State;
 (2)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation;
 (3)in the second sentence, by striking The non-Federal share and inserting the following:
					
 (3)Non-Federal shareThe non-Federal share;
 (4)in the third sentence, by striking The Secretary and inserting the following:
					
 (4)RegulationsThe Secretary;
				and
 (5)by inserting after paragraph (1) (as designated by paragraph (1) of this subsection) the following:
					
 (2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the cost of acquiring land for, expanding, or constructing a public target range..
				(c)Firearm and bow hunter education and safety
 program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended—
 (1)in subsection (a), by adding at the end the following:
					
						(3)Allocation of additional
 amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to allocate not more than 10 percent, to be combined with the amount apportioned to the State under paragraph (1) for that fiscal year, for acquiring land for, expanding, or constructing a public target range.;
 (2)by striking subsection (b) and inserting the following:
					
						(b)Cost sharing
 (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out using a grant under this section shall not exceed 75 percent of the total cost of the activity.
							(2)Public target range construction or
 expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target range in a State on Federal or non-Federal land pursuant to this section or section 8(b) shall not exceed 90 percent of the cost of the activity.;
				and
 (3)in subsection (c)(1)— (A)by striking Amounts made and inserting the following:
						
 (A)In generalExcept as provided in subparagraph (B), amounts made;
				and
 (B)by adding at the end the following:  (B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall remain available for expenditure and obligation during the 5-fiscal-year period beginning on October 1 of the first fiscal year for which the amounts are made available..
					5.Limits on liability
 (a)Discretionary functionFor purposes of chapter 171 of title 28, United States Code (commonly referred to as the Federal Tort Claims Act), any action by an agent or employee of the United States to manage or allow the use of Federal land for purposes of target practice or marksmanship training by a member of the public shall be considered to be the exercise or performance of a discretionary function.
 (b)Civil action or claimsExcept to the extent provided in chapter 171 of title 28, United States Code, the United States shall not be subject to any civil action or claim for money damages for any injury to or loss of property, personal injury, or death caused by an activity occurring at a public target range that is—
 (1)funded in whole or in part by the Federal Government pursuant to the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.); or
 (2)located on Federal land. 6.Sense of Congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws and regulations, the Chief of the Forest Service and the Director of the Bureau of Land Management should cooperate with State and local authorities and other entities to carry out waste removal and other activities on any Federal land used as a public target range to encourage continued use of that land for target practice or marksmanship training.